PER CURIAM.
Pursuant to rule 9.140(c)(1)(A) of the Florida Rules of Appellate Procedure, the State appeals an order of the trial court which dismissed two counts of an information. The defendant was charged with robbery, carjacking, and burglary of a conveyance with assault. The jury found the defendant guilty of petit theft as a lesser-included offense of the robbery charge, but deadlocked as to the *1152two remaining counts. The trial court granted the defendant’s motion to dismiss these two counts, finding that the verdict indicated the State failed to prove the element of violence; the State appealed. We reverse the order of the trial court. See Streeter v. State, 416 So.2d 1203, 1206 (Fla. 3d DCA 1982) (noting that, absent a narrow exception where the verdicts are legally inconsistent, verdicts which are inconsistent are not flawed, as each count in an information is considered separate and independent); State v. Bryant, 373 So.2d 708, 709 (Fla. 3d DCA 1979) (“[T]he trial court erred by granting the motion to dismiss because there were justiciable issues of fact which, if construed most favorably to appellant, raised a prima facie case of guilt.”).
Reversed and remanded for further proceedings consistent with this opinion.